Citation Nr: 0724943	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for gout.

(The issue of entitlement to an initial evaluation in excess 
of 30 percent for coronary artery disease will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	J. Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965, from June 1975 to June 1978, and from December 1980 to 
April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for gout and assigned a 20 percent 
evaluation for it, effective November 9, 2000.  The veteran 
disagreed with the assigned rating.  The Board denied the 
claim in October 2005.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, in an Order dated August 15, 
2006, granted a Joint Motion for Partial Remand, and remanded 
the claim to the Board.  By decision in October 2006, the 
Board remanded this claim for additional development of the 
record and to ensure due process.  The case is again before 
the Board for appellate consideration.


FINDING OF FACT

The veteran's gout is manifested by complaints of foot pain 
and swelling, without objective evidence of the presence of 
gouty arthritis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for gout have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  
Information concerning the evidence needed to establish a 
disability rating and effective date was furnished in a 
letter dated in March 2006.  The case was last adjudicated in 
March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes Social 
Security Administration records, VA treatment records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, Social 
Security Administration records, VA outpatient treatment 
records and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout 
will be rated under Diagnostic Code 5002.  Under that Code, a 
100 percent rating is warranted for rheumatoid arthritis 
(atrophic) as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  When less than the criteria for a 
100 percent rating but with weight loss and anemia  
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times per 
year or a lesser number over prolonged periods, a 60 percent 
rating may be assigned.  With symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year, a 40 percent rating 
evaluation may be assigned.  One or two exacerbations per 
year in a well-established diagnosis warrant a 20 percent 
rating.  Alternatively, chronic residuals can be rated based 
on limitation of motion, with a 10 percent assigned for 
limited motion which is noncompensable under the appropriate 
rating codes for the joints.  Diagnostic Code 5002.

The evidence supporting the veteran's claim includes his 
statements regarding pain and swelling and a few medical 
findings.  For example, in a November 2000 statement the 
veteran complained that gout caused pain and swelling in the 
ankles.  When he was examined by the VA in August 2001, 
swelling without edema of the feet was present, and he 
complained of painful feet.  Similarly, when he was seen in a 
VA outpatient treatment clinic in July 2001, the veteran 
reported that his feet had been swollen for the previous few 
weeks.  An examination revealed pitting edema and some loss 
of sensation of the soles of each foot.  In a September 2002 
treatment report, he complained of chronic pain at his hips 
and right heel, 9 out of 10 on a scale of 0 to 10.  In a 
Social Security Administration decision dated November 2002, 
it was noted that the veteran asserted that he had flare-ups 
of gout approximately twice a month.  

The evidence against the veteran's claim includes the medical 
findings on several VA examinations.  The Board points out 
that the August 2001 VA examination showed that the great toe 
was not swollen, and there was only minimal swelling of the 
ankles, without pitting.  The examiner noted that the veteran 
did not describe frank reoccurring attacks with ending 
remission in between, and that there was no classical flare-
up.  The examiner diagnosed history of gout, with chronic 
swelling of the feet.

The veteran was again examined by the VA for gout in October 
2003.  The examiner indicated that at no time had the veteran 
been found to have acute gouty arthritis.  While the veteran 
claimed that most of his joints were involved with gout, the 
examiner noted there was no evidence in the medical record to 
support this allegation.  The examiner also stated that there 
was no evidence that the veteran had gout anywhere except in 
the feet.  He further noted that the most recent laboratory 
test revealed that uric acid was within normal limits.  The 
examination at that time demonstrated no tenderness under the 
transverse arch or the distal end of the proximal arch.  
There was no evidence of swelling or thickening of the joint 
at the first metacarpal phalangeal joint bilaterally.  There 
was full range of motion of the ankles.  There was only 
questionable slight swelling about the ankle joint.  The 
diagnoses were vague history of gout in the past, under 
treatment, with residuals, and no evidence of other joint 
involvement on examination.

The veteran was most recently examined by the VA for gout in 
February 2007.  The examiner reviewed the claims folder.  He 
noted that the veteran had been evaluated by a podiatrist for 
foot pain in 2006, but this was related to hallux valgus with 
osteoarthritis of the metacarpal phalangeal joints and the 
interphalangeal joints of the great toes.  He added that 
there was no evidence of inflammatory arthritis, suggesting 
that this was not related to gouty arthritis.  Blood tests 
for uric acid revealed that it was at the low-normal range, 
indicating that the veteran's medication was effective in 
controlling uric acid.  Following the examination, the 
examiner commented that it was most likely that the veteran 
at some point in 2002 had some swelling of the ankle joints, 
so he was started with Allopurinol.  He added that a review 
of the treatment record showed that there was no description 
of inflammatory changes of the ankle joints from 2003 to 
2006.  When the veteran was treated for bilateral foot pain 
in 2006, it was related to osteoarthritis of the great toes.  
Based on his examination, the examiner concluded that the 
veteran had no current evidence of gouty arthritis of the 
joints of the ankles or feet.  There was no documentation of 
any gouty arthritis of the knees or other joints.  The 
examiner also reviewed X-ray studies and stated that they 
indicated that the veteran had no gout arthritis of the knees 
or ankles.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of gout.  There is no clinical 
evidence that he experiences any incapacitating episodes of 
gout to warrant a higher evaluation.

Moreover, the 20 percent evaluation assigned adequately 
addresses the veteran's complaints of pain and swelling.  The 
Board has also considered whether a higher evaluation can be 
assigned based on limitation of motion; however, the evidence 
does not establish that such would yield an evaluation 
greater than the 20 percent evaluation presently assigned.  
In this regard, the VA examinations note that only the feet 
and possibly the ankles are involved.  Further, the evidence 
does not establish limitation of motion due to gouty 
arthritis in the feet or ankles.  Limited motion of the toes 
on the 2007 examination was attributed to osteoarthritis.  
The veteran had normal range of motion of the feet and ankles 
on that examination.  While pain at 15 degrees of 
dorsiflexion was noted in the ankles on that examination, the 
diagnosis rendered was status post sprain of the ankles.  
Even if such could be attributed to gout, it would still not 
warrant a combined evaluation for residuals in excess of 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5271.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 20 percent for gout at any time during the appeal period.  

As a final matter, the Board notes that there is no evidence 
of an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the veteran is unemployed due to multiple conditions, 
including cancer, obesity, and diabetes; thus, marked 
interference with employment due solely to gout is not shown.  
Moreover, there is no evidence of hospitalization for this 
condition.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 20 percent for gout is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


